Case 4:16-cv-06232-JSW Document 187-1 Filed 06/05/19 Page 1 of 4




            EXHIBIT A
        Case 4:16-cv-06232-JSW Document 187-1 Filed 06/05/19 Page 2 of 4




                                                                                   Eric A. Kafka
                                                            Cohen Milstein Sellers & Toll, PLLC
                                                                     ekafka@cohenmilstein.com


                                        September 13, 2018



Via Email Only

 Eduardo Santacana
 Keker & Van Nest LLP
 633 Battery Street
 San Francisco, CA 94111-1809
 esantacana@keker.com


 Re:      Tyler Barnett PR, LLC, et. al v. Facebook, Inc.
          Plaintiffs’ Requests for Non-Custodial Documents After March 31, 2017


Dear Eduardo:

      As Plaintiffs have previously stated, Plaintiffs ask Facebook to collect non-custodial
documents created after March 31, 2017 using the same methodology that it used to collect
documents created before March 31, 2017, which relate to Plaintiffs’ injunctive relief claim.

        Facebook insists that Plaintiffs provide a list of RFPs relevant to injunctive relief, before
Facebook will consider non-custodial collection. While Plaintiffs reserve their right to seek other
documents related to injunctive relief, Plaintiffs would note that the following RFPs are related to
injunctive relief:

       RFP No. 4: All High-Level Reports concerning the Error, including all that relate to the
       discovery, investigation, or remediation of the error.

       RFP No. 17: All Facebook policies, procedures, processes, and guidelines Relating to
       Video Advertising Metrics, including those that Relate to detecting or disclosing errors.

       RFP No. 18: All Facebook policies, procedures, processes, and guidelines Relating to
       internal verification or auditing of Video Advertising Metrics.

       RFP No. 47: All Documents Relating to the Error.

                                                 1
       Case 4:16-cv-06232-JSW Document 187-1 Filed 06/05/19 Page 3 of 4




September 13, 2018
Page 2



       RFP No. 49: All Documents Relating to any investigation into the Error, including how to
       resolve the Error or what led to it, and any other remedies or resolutions considered or
       implemented.

       RFP No.56: All Communications with, including Documents provided to, any
       governmental entity or representative Relating to the Error.

       RFP No. 66: All Documents Relating to Facebook’s statement: “That is why we also give
       marketers choice by offering third-party video verification options with companies like
       Nielsen and Moat.” https://www.facebook.com/business/news/facebook-video-metrics-
       update

       RFP No. 68: All Documents Relating to third party verification, third party tagging,
       auditing, or independent evaluation of Facebook advertising services.

       RFP No. 69: All Documents Relating to third party verification, third party tagging,
       auditing, or independent evaluation of Video Advertising Metrics.

       RFP No. 70: All Documents Relating to third party verification, third party tagging,
       auditing, or independent evaluation of Facebook’s platform.

   To avoid any confusion, Plaintiffs would expect that the post-March 31, 2017 non-custodial
production would at least include the following documents:

   •   Audit reports or presentations bearing on accuracy or verification of metrics (such as MRC
       and PwC audit reports)

   •   Requests from and responses to auditors or regulators about metrics (e.g. questions from
       PwC, EY SOX auditors, EY MRC auditors, French and German regulatory authorities)

   •   Scopes of work and contracts with external auditors for audit work related to metrics

   •   Summaries, reports, or presentations concerning Facebook’s policies, procedures, or
       practices for ensuring accuracy of metrics

   •   Official policies or procedures relating to ensuring accuracy of metrics

   •   Remediation tracking documents for any issues identified by Facebook or an outside
       auditor concerning ensuring accuracy of metrics




                                                2
       Case 4:16-cv-06232-JSW Document 187-1 Filed 06/05/19 Page 4 of 4




September 13, 2018
Page 3


   •   Summaries, reports, or presentations about providing corrected metrics to advertisers for
       Average Duration of Video Viewed and Average Percentage of Video Viewed (or similar
       metrics, regardless of name)

   •   Summaries, reports, or presentations about providing corrected metrics moving forward
       (under the names Average Watch Time and Percentage Watched)

   •   Summaries, reports, or presentations concerning advertiser confusion about the Error and
       name change

   •   Quips or internal wiki documents through to the present concerning accuracy or
       verification of metrics and any other remedial measures Facebook took as a result of the
       Error.


       Kindly inform Plaintiffs by Monday, September 17 whether Facebook will conduct a non-
custodial collection from April 1, 2017 to the present for the document requests listed above.


                                                   Sincerely,




                                                   Eric Kafka




                                               3
